Citation Nr: 1628625	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right  knee arthritis.

2. Entitlement to a rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1987 to June 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO continued a 10 percent rating for left knee arthritis, and a 10 percent rating for right knee arthritis.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  Treatment records from Erie VA Medical Center dated from March 2012 to June 2013 are located in Virtual VA.  However, review of the remaining documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

It is noted that, after certification of the claims on appeal to the Board, the report of a January 2013 VA examination of the knee and leg (via a Disability Benefit Questionnaire (DBQ)) was associated with the VBMS file; such report includes findings pertinent to evaluation of the disabilities under consideration.  The agency of original jurisdiction (AOJ) has not considered this evidence in conjunction with these claims, nor has a waiver of initial AOJ consideration of the evidence been received.  See 38 C.F.R. § 20.1304 (2015) (applicable to claims in which a substantive appeal was filed prior to February 2, 2013).  However, as both claims are being remanded, the AOJ will have the opportunity to consider this evidence in the adjudication of the claims, and the Veteran is not prejudiced by the Board's discussion of the evidence for the limited purpose of issuing a comprehensive remand.

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.  Specifically, it appears that potentially pertinent medical records are outstanding and the Veteran should be afforded a new VA examination due to worsening symptoms.

January 2013 VA treatment records indicate that the Veteran received conservative care from Dr. I for his knee conditions.  In addition, during this visit, the Veteran reported that he was advised that knee arthroscopy would not help arthritic pain.  However, there are no records from Dr. I in the claims file or clinical documents supporting the Veteran's report that knee arthroscopy would not help arthritic pain.  
Also, the  Veteran was last afforded a VA examination for evaluation of his service-connected left knee and right knee arthritis disabilities in June 2013.  However, in June 2016, the Veteran, through his representative, claimed that his arthritis disorder had worsened over the past three years.  The June 2013 examiner noted that the Veteran reported that knee surgery was recommended, however, as discussed above,  pertinent records from Dr. I discussing recommended knee surgery are not associated with the claims file.  Thus, the examiner did not have the opportunity to review all pertinent medical records.  

In light of the time period since the June 2013 examination, the Veteran's claim of worsening symptoms, and outstanding pertinent medical records, which suggests the possible of worsening of his disabilities, the Veteran should be afforded a new VA examination to obtain information to determine the current nature and severity of his service-connected left knee and right knee arthritis disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for increased  ratings.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent medical facility.

Prior to arranging for further examination of the Veteran, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records-to include records from DR. I, discussed above.. 

As for  VA records, the claims file includes VA treatment records from the Erie VA Medical Center dated through June 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67   (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran from June 2013 forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran the opportunity to provide additional information and/or evidence pertinent to the claims on appeal, , explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records, to include from Dr. I.. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Adjudication of claims  should include consideration of all additional evidence added to the record since the last adjudication of the claim in the January 2012 SOC-to include the June 2013 VA DBQ, and any additional evidence  received pursuant to this remand.  The AOJ should specifically consider whether "staged rating" of the disabilities (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) are appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Erie VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2013.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record..  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical record-to include from Dr. I..

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his right and left knee disabilities. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of each knee (expressed in degrees).  Also for each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

Also for each knee, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should specifically indicate whether there is ankylosis of any knee joint; and, if so, the extent of such ankylosis, and whether it is favorable or unfavorable. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.

6,  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal. 
If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claims, apply the provisions of 38 C.F.R. § 3.655(b) as appropriate. 
Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication, to include the June 2013 VA DBQ, and any additional evidence  received pursuant to this remand) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above), is appropriate. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).





